951 F.2d 359
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.COLONIAL PENN INSURANCE CO., Plaintiff-Appellant,v.MARYLAND CASUALTY CO., Defendant-Appellee.
No. 90-56228.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 6, 1991.*Decided Dec. 16, 1991.

Before FARRIS, PREGERSON and DAVID R. THOMPSON, Circuit Judges.

ORDER

1
Colonial Penn appeals the district court's decision granting summary judgment in favor Maryland Casualty.   In addition, Colonial Penn renews its own motion for summary judgment and seeks to recover its attorney's fees from Maryland Casualty.


2
For its part, Maryland Casualty moves this court for sanctions against Colonial Penn.   Maryland Casualty also seeks to recover its attorney's fees from Colonial Penn.


3
The district court's order granting summary judgment for Maryland Casualty is AFFIRMED.   Colonial Penn's motion for summary judgment in this court is DENIED.   Maryland Casualty's motion for sanctions under Federal Rule of Appellate Procedure 38 is DENIED.   Maryland Casualty shall have and recover from Colonial Penn its costs on appeal.


4
SO ORDERED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4